

116 HR 5192 IH: Know Where to Go in an Emergency Act of 2019
U.S. House of Representatives
2019-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5192IN THE HOUSE OF REPRESENTATIVESNovember 20, 2019Mr. Beyer introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Ways and Means, and Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Internal Revenue Code of 1986, title XXVII of the Public Health Service Act, and the
			 Employee Retirement Income Security Act of 1974 to require group health
			 plans and health insurance issuers to include on any insurance card issued
			 by such plan or issuer information on the nearest in-network hospital or
			 urgent care facility.
	
 1.Short titleThis Act may be cited as the Know Where to Go in an Emergency Act of 2019. 2.Requiring group health plans and health insurance issuers to include on any insurance card issued by such plan or issuer information on the nearest in-network hospital (a)Internal Revenue Code (1)In generalSubchapter B of chapter 100 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:
					
 9816.Information on nearest in-network hospital or urgent care facilityIn the case of a group health plan that provides a physical or electronic card indicating membership in such plan to an individual enrolled under such plan, such group health plan shall identify on such card the nearest hospital or urgent care facility to the primary residence of such individual that has in effect a contractual relationship with such plan for furnishing items and services under such plan..
 (2)Nonapplication of incorporation provisionsSection 9815(a) of the Internal Revenue Code of 1986 is amended— (A)in paragraph (1), by striking (as amended by the Patient Protection and Affordable Care Act) and inserting (other than, beginning with the first plan year beginning on or after the date of the enactment of the Know Where to Go in an Emergency Act of 2019, the provisions of section 2730 of the Public Health Service Act); and
 (B)in paragraph (2), by inserting (other than, beginning with the first plan year beginning on or after the date of the enactment of the Know Where to Go in an Emergency Act of 2019, the provisions of section 2730 of the Public Health Service Act) after such part A.
 (3)Clerical amendmentThe table of sections for such subchapter is amended by adding at the end the following new items:   Sec. 9815. Additional market reforms. Sec. 9816. Information on nearest in-network hospital or urgent care facility. (b)Public Health Service ActSubpart II of part A of title XXVII of the Public Health Service Act (42 U.S.C. 300gg–11 et seq.) is amended by adding at the end the following new section:
				
 2730.Information on nearest in-network hospital or urgent care facilityIn the case of a group health plan or a health insurance issuer offering group or individual health insurance coverage that provides a physical or electronic card indicating membership in such plan or such coverage (as applicable) to an individual enrolled under such plan or such coverage, such group health plan or such health insurance issuer (as applicable) shall identify on such card the nearest hospital or urgent care facility to the primary residence of such individual that has in effect a contractual relationship with such plan or such issuer for furnishing items and services under such plan or such coverage..
			(c)Employee Retirement Income Security Act
 (1)In generalSubpart B of part 7 of subtitle B of title I of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1185 et seq.) is amended by adding at the end the following new section:
					
 716.Information on nearest in-network hospital or urgent care facilityIn the case of a group health plan or a health insurance issuer offering health insurance coverage in connection with a group health plan that provides a physical or electronic card indicating membership in such plan or such coverage (as applicable) to an individual enrolled under such plan or such coverage, such group health plan or such health insurance issuer (as applicable) shall identify on such card the nearest hospital or urgent care facility to the primary residence of such individual that has in effect a contractual relationship with such plan or such issuer for furnishing items and services under such plan or such coverage..
 (2)Nonapplication of incorporation provisionsSection 715(a) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1185d(a)) is amended—
 (A)in paragraph (1), by striking (as amended by the Patient Protection and Affordable Care Act) and inserting (other than, beginning with the first plan year beginning on or after the date of the enactment of the Know Where to Go in an Emergency Act of 2019, the provisions of section 2730 of the Public Health Service Act); and
 (B)in paragraph (2), by inserting (other than, beginning with the first plan year beginning on or after the date of the enactment of the Know Where to Go in an Emergency Act of 2019, the provisions of section 2730 of the Public Health Service Act) after such part A.
 (3)Clerical amendmentThe table of contents in section 1 of the Employee Retirement Income Security Act of 1974 is amended by inserting after the item relating to section 714 the following new items:
					
						
							Sec. 715. Additional market reforms.
							Sec. 716. Information on nearest in-network hospital or urgent care facility.
 (d)Effective dateThe amendments made by this section shall apply with respect to plan years beginning on or after the date of the enactment of this Act.
			